Citation Nr: 0322369	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  97-04 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for low back 
disability resulting from VA treatment in 1986.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran had active service with the United States Coast 
Guard from October 1942 to November 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Winston-Salem, North Carolina RO, which, in pertinent part, 
denied the veteran's claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for low back 
disability.  

In February 2002, the Board issued a decision that denied the 
veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for low back disability.  
The veteran, in turn, appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).

On January 22, 2003, the Court issued an order that granted a 
Joint Motion for Remand and to Stay Further Proceedings 
(Joint Motion) filed by counsel for both parties, vacated the 
Board's February 2002 decision, and remanded the matter on 
appeal to the Board for action in compliance with the Joint 
Motion.


REMAND

In the January 2003 Joint Motion, it was noted that remand 
was required for compliance with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi 16 Vet. App. 370 (2002) [addressing the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), specifically 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 (2002), 
enacted during the pendency of the appellant's appeal] and 
the duty to assist under 38 U.S.C.A. § 5103A..

In accordance with the Joint Motion, the case is hereby 
REMANDED to the RO for the following actions:  

1.  The RO should send the veteran a 
letter informing him of the evidence and 
information necessary to substantiate his 
claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. 
§ 1151(West 1991) for low back disability 
resulting from VA treatment in 1986, any 
evidence and information that he should 
provide, and the assistance that the RO 
will provide in obtaining evidence and 
information on his behalf.  He should 
also be informed that any evidence and 
information provided in response to the 
letter must be received by the RO within 
one year of the date of the RO's letter 
and that if the case is returned to the 
Board, the Board will be unable to 
adjudicate the veteran's claim before the 
one-year period for response has expired 
unless he waives the one-year response 
period.

2.  The RO should then undertake any 
other development required to comply with 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. §§ 3.159, 3.326 
(2002), to include making arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
examination by a neurologist.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  All indicated studies 
and tests should be accomplished, and all 
clinical findings should be reported in 
detail.

With respect to any low back disorder 
found to be present, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
was caused or chronically worsened as a 
result of VA surgery, hospitalization 
and/or treatment in 1986, and if so, 
whether the disability or increase in 
disability was an intended or certain 
result of such surgery, hospitalization 
and/or treatment.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 
1991) for low back disability resulting 
from VA treatment in 1986.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the appropriate time 
period to respond before the claims 
folder is returned to the Board for 
further appellate consideration. 

By this remand the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 





4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




